United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                February 10, 2004

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 03-10694
                           Summary Calendar



DALE ANDERSON,

                                           Petitioner-Appellant,

versus

DOUG DRETKE, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

                                           Respondent-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:02-CV-00157
                     USDC No. 4:02-CV-00158
                     USDC No. 4:02-CV-00159
                      --------------------

Before JOLLY, WIENER, and DENNIS, Circuit Judges.

PER CURIAM:*

     Dale Anderson, Texas prisoner # 909781, appeals the denial

of his FED. R. CIV. P. 60(b) motion challenging the dismissal and

denials of his three consolidated 28 U.S.C. § 2254 applications.

The only issue before us is whether the district court abused its

discretion in denying Anderson’s Rule 60(b) motion.       See Aucoin

v. K-Mart Apparel Fashion Corp., 943 F.2d 6, 8 (5th Cir. 1991).


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-10694
                                -2-

     The sole purpose of Anderson’s Rule 60(b) motion was to

circumvent the jurisdictional problem caused by his failure to

file a timely notice of appeal from the judgment denying habeas

relief.   A Rule 60(b) motion, however, is not a substitute for a

timely appeal.   Dunn v. Cockrell, 302 F.3d 491, 493 (5th Cir.

2002), cert. denied, 537 U.S. 1181 (2003).   Moreover, the delay

in Anderson’s receipt of notice of the judgment denying habeas

relief does not qualify as an “extraordinary circumstance” under

Rule 60(b)(6).   Although the time to file a notice of appeal had

expired when he received notice of the denial, Anderson failed to

take advantage of other remedies that were still available, such

as a motion for an extension of time or a motion to reopen the

time to file an appeal.   See FED. R. APP. P. 4(a)(5) (motion for

an extension of time); FED. R. APP. P. 4(a)(6) (motion to reopen

time to file notice of appeal).

     AFFIRMED.